Felton, C. J.,
concurring specially. In my opinion the provision of the surety contract in this case is in principle the same as the one in Union Indemnity Co. v. Riley, 169 Ga. 229 (150 S. E. 216), a full-bench decision, and the bases for the ruling in this case are the rulings in that case and in the list of cases cited in the middle of page 491 in the majority opinion in Glens Falls Indemnity Co. v. Southeastern Construction Co., 207 Ga. 488; and the Act of 1949 (Ga. L. 1949, p. 455) authorizing the beneficiary of a contract made between other parties for his benefit to maintain an action against the promisor in such a contract. Code (Ann. Supp.) § 3-108.